Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/18/2020 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/31/2020 and 03/29/2021 and was filed after the mailing date of the final rejection on 09/11/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of the Claims
Claims 1-20 are pending. Claims 1-3 and 5-20 are amended.
Response to Arguments
Applicant’s arguments, filed 12/04/2020, with respect to the 101 rejection has been considered but is not persuasive.
Applicant argues, on pages 11-13, that the claims do not recite an abstract idea and that examiner has made no showing how the claimed subject matter falls in these categories. Additionally, Applicant argues that none of the steps of the claims involves agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors and business relations or interpersonal and intrapersonal activities.

Applicant argues, on pages 13-15, that the claims integrate the judicial exception into a practical application because they improve the technology of providing transportation service.
Examiner respectfully disagrees. The additional elements are recited at a high level of generality and are considered “apply it” (adding the words apply it with the judicial exception, or mere instruction to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea. Furthermore, providing an improvement to transportation service is not considered improvements to the functioning of computer or to any other technology or technical field. It is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology. Here, the providing of a transportation service by providing multiple queues is an alleged improvement to the abstract idea itself. Therefore, the claims to do not integrate the judicial exception into a practical application.

Applicant argues, on pages 15-16, that the claims as a whole recite significantly more under step 2B and argues that the examiner has not supported the rejection with evidence required by the Berkheimer Memo. Applicant also argues that the features of claim 1 do not constitute generic functions that can be performed by a generic device.
Examiner respectfully disagrees. Examiner notes that the additional elements have not been categorized in step 2A as being insignificant extra solution activity and therefore under step 2B are not required to provide evidence to show the activities being well-understood routine and conventional. As such, the recited portion of the Berkheimer memo does not apply. 
Furthermore, as in Step 2A Prong Two, the additional elements, amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies in 2B. The additional elements, when considered separately and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using a generic computer component and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Therefore, the claims are ineligible. 
Applicant’s arguments, filed 12/04/2020, with respect to the 103 rejection have been considered but are not persuasive.
Applicant argues, on page 19, that Barreto does not teach the plurality of Queues in that a first queue is according to a plurality of transportation service requests received and a second queue according to priorities of transportation service requests. 
Examiner respectfully disagrees. Barreto, in Par. 0011 teaches a queue based on timestamps of requests received. Furthermore, Barreto, in par. 0031, teaches a plurality of queues that can be based on vehicle types. Still further, in par. 0058, Barreto teaches queue manager manage ranking of entries based on timestamps corresponding to the entries. Therefore, at a minimal, Barreto teaches first and second 
The remaining arguments are considered moot in light of the updated rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Step 1
Claims 1 and 20 are directed to a series of steps, and therefore is a process.
Claim 11 is directed to a system with multiple components, and therefore is a machine.
Independent Claims
Step 2A Prong One
Claims 1 and 20 recites a series of steps for making queues for transportation requests based on priorities/order of request received, determining a wait time for the queues, and receiving a selection for a queue and placing a user in the selected queue.
Claim 11 is directed to a system of components for making queues for transportation requests based on priorities/order of request received, determining a wait time for the queues, and receiving a selection for a queue and placing a user in the selected queue.
The limitation of Claim 1 recites:
A ... method for providing transportation service, comprising: 
constructing, ..., a first queue of a first plurality of transportation service requests in an area according to an order that the first plurality of transportation service requests are received; 
constructing, ..., a second queue of a second plurality of transportation service requests in the area according to respective priorities of the second plurality of transportation service requests; 
receiving, ..., a new transportation service request in the area from a ... (passenger); 
determining, ..., a first estimated wait time for the new transportation service request to be processed in the first queue and a second estimated wait time for the new transportation service request to be processed in the second queue; 
transmitting, ..., data related to the first queue and the second queue to be displayed on the ..., wherein the data related to the first-2-Application No.: 15/838,194Attorney Docket No.: 14198.0035-00000 queue and the second queue includes the first estimated wait time and the second estimated wait time; 
receiving, ..., a selection of one of the first queue and the second queue; and 
placing, ..., the new transportation service request in the selected one of the first queue and the second queue. 

The limitations of Claim 11 recites:
A system for providing transportation service, comprising: 
... configured to receive, from a ... (passenger), a new transportation service request in an area; 
...; and 
... configured to: 
construct a first queue of a first plurality of transportation service requests in the area according to an order that the first plurality of transportation service requests are received; 
construct a second queue of a second plurality of transportation service requests in the area according to respective priorities of the second plurality of transportation service requests; 
determine a first estimated wait time for the new transportation service request to be processed in the first queue and a second estimated wait time for the new transportation service request to be processed in the second queue; -5-Application No.: 15/838,194 Attorney Docket No.: 14198.0035-00000 
transmit, ... data related to the first queue and the second queue to be displayed ..., wherein the data related to the first queue and the second queue includes the first estimated wait time and the second estimated wait time; 
receive, ..., a selection of one of the first queue and the second queue; and 
place the new transportation service request in the selected one of the first queue and the second queue.  

The limitations of Claim 20 recites:
... to perform a method for providing transportation service, the method comprising: 
constructing a first queue of a first plurality of transportation service requests in an area according to an order that the first plurality of transportation service requests are received; 
constructing a second queue of a second plurality of transportation service requests in the area according to respective priorities of the second plurality of transportation service requests; 
receiving, ..., a new transportation service request in the area from a ... (passenger); 
determining a first estimated wait time for the new transportation service request to be processed in the first queue and a second estimated wait time for the new transportation service request to be processed in the second queue; -8-Application No.: 15/838,194 Attorney Docket No.: 14198.0035-00000 
transmitting, ..., data related to the first queue and the second queue, wherein the data related to the first-2-Application No.: 15/838,194 Attorney Docket No.: 14198.0035-00000queue and the second queue includes the first estimated wait time and the second estimated wait time; 
receiving, ..., a selection of one of the first queue and the second queue; and 
placing the new transportation service request in the selected one of the first queue and the second queue. 

The claim limitations as drafted, recite a process, that, under broadest reasonable interpretation, is a certain method of organizing human activity. The limitations are analogous to managing personal behavior or interactions between people (interactions between people), or a commercial or legal interaction (sales activity) such as making waitlists/queues based on priorities or FIFO with different wait times for users requesting transport and allowing users to pick what queue they want to be in. The generic computer implementations (see below) do not change the character of the limitations. Accordingly, the claims recite an abstract idea.
Step 2A Prong Two
The judicial exception is not integrated into a practical application. In particular, the claims recite the following additional elements:
computer (Claim 1)
processor (claim 1, 11, and 20)
communication interface (Claim 1, 11, and 20)
cellular communication network (Claim 1, 11, and 20)
wireless local area network (WLAN)  (Claim 1, 11 and 20)
wide area network (WAN) (Claim 1, 11, and 20)
remote passenger terminal (Claim 1, 11 and 20)
memory (claim 11)
non-transitory computer readable medium (claim 20)
electronic device (claim 20)

These additional elements are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements, when viewed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception). Therefore the claims recite an abstract idea.
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements, amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B. The additional elements, when considered separately and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using a generic computer component and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claims are ineligible.

Dependent Claims
Step 2A Prong One
Dependent claims 2-10 and 12-19 further recite the same abstract ideas recited in Claims 1 and 11, respectively. They further limit the series of steps/system for making queues for transportation requests based on priorities/order of request received, determining a wait time for the queues, and receiving a selection for a queue and placing a user in the selected queue.
The following limitations discuss the service request:
Claim 2: The method of claim 1, wherein the new transportation service request is associated with a price feature, a type feature, and an area feature.  
Claim 3: The method of claim 2, further comprising modifying the price feature of the new transportation service request to increase a service price.  
Claim 4: The method of claim 3, wherein the service price is increased by a fixed amount.  
Claim 5: The method of claim 2, further comprising modifying the type feature of the new transportation service request to a car-pooling type.  
Claim 6: The method of claim 2, further comprising modifying the area feature of the new transportation service request to dispatch service vehicles from outside the area.  
Claim 7: The method of claim 2, further comprising: 
determining a priority of the new transportation service request based on at least one of the price feature, the type feature, and the area feature of the new transportation service request.  
Claim 8: The method of claim 7, wherein 
a position of the new transportation service request in the second queue is determined based on the priority.  
Claim 12: The system of claim 11, wherein the new transportation service request is associated with a price feature, a type feature, and an area feature.
Claim 13: The system of claim 12, wherein the ... further configured to modify the price feature of the new transportation service request to increase a service price.  
Claim 14: The system of claim 13, wherein the service price is increased by a fixed amount.  
Claim 15: The system of claim 12, wherein ...  is further configured to modify the type feature of the new transportation service request to a car-pooling type.  
Claim 16: The system of claim 12, wherein ...  is further configured to modify the area feature of the new transportation service request to dispatch service vehicles from outside the area.  
Claim 17: The system of claim 12, wherein the ...  is further configured to: 
determine a priority of the new transportation service request based on at least one of the price feature, the type feature, and the area feature of the new transportation service request.  
Claim 18: The system of claim 17, wherein 
a position of the new transportation service request in the second queue is determined based on the priority.  
The following limitations discuss the queue:
Claim 9: The method of claim 1, further comprising: 
providing the option for the new transportation service request to be placed in the first queue or the second queue under a predetermined condition, wherein the predetermined condition includes at least one of a number of service vehicles operating in the area being less than a number of transportation service requests in the area by a predetermined number, and a request time of the new transportation service request being made within a predetermined time range. 
Claim 10: The method of claim 1, wherein a first ratio of a number of service vehicles assigned to the first queue to a number of transportation service requests waiting in the first queue is less than a second ratio of a number of service vehicles assigned to the second queue to a number of transportation service requests-4-Application No.: 15/838,194 Attorney Docket No.: 14198.0035-00000 waiting in the second queue, and the first ratio is equal to or greater than a predetermined value.  
Claim 19: The system of claim 11, wherein a first ratio of a number of service vehicles assigned to the first queue to a number of transportation service requests waiting in the first queue is less than a second ratio of a number of service vehicles assigned to the second queue to a number of transportation service-7-Application No.: 15/838,194 Attorney Docket No.: 14198.0035-00000requests waiting in the second queue, and the first ratio is equal to or greater than a predetermined value.  

The claim limitations as drafted, recite a process that, under broadest reasonable interpretation, is a certain method of organizing human activity. The limitations are analogous to managing personal behavior or interactions between people (interactions between people), or a commercial or legal interaction (sales activity) such as making waitlists/queues based on priorities or FIFO with different wait times for users requesting transport and allowing users to pick what queue they want to be in. The re-recitation of additional elements (see below) do not change the character of the limitations. Accordingly, the claims recite an abstract idea.
Step 2A Prong Two
The judicial exception is not integrated into a practical application. In particular, the claims re-recite the following additional elements:
Processor (claims 13, 15, 16, 17)
These additional elements are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to 
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements, amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B. The additional elements, when considered separately and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using a generic computer component and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claims are ineligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-9, 11-14, 17-18 and 20 is rejected under 35 U.S.C. 103 as being unpatentable over Barreto (US 20150161752 A1) and in further view of Novak (US 20160203576 A1).

Claim 1 recites, A computer-implemented method for providing transportation service (Barreto, Par. 0008), comprising: 
constructing, by a processor, a first queue of a first plurality of transportation service requests in an area according to an order that the first plurality of transportation service requests are received; (Barreto, Par. 0011: queue in order in which dispatch system received request)
constructing, by the processor, a second queue of a second plurality of transportation service requests in the area according to respective priorities of the second plurality of transportation service requests; (Barreto, Par. 0031: Plurality of queues, based on vehicle types. And see para. 0058 regarding ranking based on entry time. Further, as noted in para. 26 of Applicant’s specification, priority can be determined based on request time) 
receiving, via a communication interface connected to one or more of a cellular communication network, a wireless local area network (WLAN), or a wide area network (WAN), a new transportation service request in the area from a remote passenger terminal; (Barreto, Par. 0024, client device used to make transport request via interface)
determining, via the processor, a first estimated wait time for the new transportation service request to be processed in the first queue and a second estimated wait time for the new transportation service request to be processed in the second queue (Barreto, Par. 0012 and 0037: determination of ETA so that a user could pick a shortest ETA); 
transmitting, via the processor, data related to the first queue and the second queue to be displayed on the remote passenger terminal, wherein the data related to the first-2-Application No.: 15/838,194 Attorney Docket No.: 14198.0035-00000queue and the second queue includes the first estimated wait time and the second estimated wait time (Novak, Par. 0050); 
receiving, via the communication interface from the remote passenger terminal, a selection of one of the first queue and the second queue (Novak, Par. 0048: confirmation of the request from the client device user interface); and 
placing, via the processor, the new transportation service request in the selected one of the first queue and the second queue. (Novak, Par. 0048: confirmation of the request from the client device user interface)

Barreto, as cited an explained above, teaches the above limitations. 
While Barreto, in Par. 0030, teaches that a plurality of queues can be maintained based on vehicle types, it does not explicitly teach displaying on a passenger terminal the wait time of each queue and a selection and placement of the request.
Novak, as cited above, teaches that a user can view wait times for different vehicle types including the first vehicle type being X minutes faster than a second vehicle type. Additionally, Novak teaches that the user can confirm their request for a specific vehicle type.  
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the queues with vehicle types of Barreto to include a display of wait times on the user terminal and a confirmation of a request, as taught by Novak, in order to provide the highest ranked/best vehicle for the user (Novak, Par. 0050)
 
Claim 2 recites, The method of claim 1, wherein the new transportation service request is associated with a price feature, a type feature, and an area feature.  (Barreto, Par. 0049: price, 0066: area, 0024 and 0029: vehicle type)

Claim 3 recites, The method of claim 2, further comprising modifying the price feature of the new transportation service request to increase a service price.  (Barreto, Par. 0049)

Claim 4 recites, The method of claim 3, wherein the service price is increased by a fixed amount.  (Barreto, Par. 0049)

Claim 7 recites, The method of claim 2, further comprising: 
determining a priority of the new transportation service request based on at least one of the price feature, the type feature, and the area feature of the new transportation service request.  (Barreto, Par. 0043: priority; 0030-0032: vehicle type; 0049: Price)

Claim 8 recites, The method of claim 7, wherein 
a position of the new transportation service request in the second queue is determined based on the priority.  (Barreto, Par. 0043: priority and 0030-0032: based on vehicle type and area)

Claim 9 recites, The method of claim 1, further comprising: 
providing the option for the new transportation service request to be placed in the first queue or the second queue under a predetermined condition, wherein the predetermined condition includes at least one of a number of service vehicles operating in the area being less than a number of transportation service requests in the area by a predetermined number, and a request time of the new transportation service request being made within a predetermined time range (Barreto, Par. 0027-0028: must be a threshold number of drivers in an area; 0044: maximum wait time; 0057).  

Claim 11 recites, A system for providing transportation service, comprising: 
a communication interface connected to one or more of a cellular communication network, a wireless local area network (WLAN), or a wide area network (WAN), the communication interface being configured to receive, from a remote passenger terminal, a new transportation service request in an area; 
a memory; and 
at least one processor coupled to the communication interface and the memory, the at least one processor being configured to: 
construct a first queue of a first plurality of transportation service requests in the area according to an order that the first plurality of transportation service requests are received; 
construct a second queue of a second plurality of transportation service requests in the area according to respective priorities of the second plurality of transportation service requests; 
determine a first estimated wait time for the new transportation service request to be processed in the first queue and a second estimated wait time for the new transportation service request to be processed in the second queue; -5-Application No.: 15/838,194 Attorney Docket No.: 14198.0035-00000 
transmit, to the remote passenger terminal data related to the first queue and the second queue to be displayed on the remote passenger terminal, wherein the data related to the first queue and the second queue includes the first estimated wait time and the second estimated wait time; 
receive, from the remote passenger terminal, a selection of one of the first queue and the second queue; and 
place the new transportation service request in the selected one of the first queue and the second queue.  

	Claim 11 is substantially similar to rejected claim 1 above with exception to the computer components which are taught in Barreto Par. 0074

Claim 12 recites, The system of claim 11, wherein the new transportation service request is associated with a price feature, a type feature, and an area feature.

	Claim 12 is substantially similar to rejected claim 2 above.
  
Claim 13 recites, The system of claim 12, wherein the at least one processor is further configured to modify the price feature of the new transportation service request to increase a service price.  

	Claim 13 is substantially similar to rejected claim 3 above.

Claim 14 recites, The system of claim 13, wherein the service price is increased by a fixed amount.  

	Claim 14 is substantially similar to rejected claim 4 above.

Claim 17 recites, The system of claim 12, wherein the at least one processor is further configured to: 
determine a priority of the new transportation service request based on at least one of the price feature, the type feature, and the area feature of the new transportation service request.  

	Claim 17 is substantially similar to rejected claim 7 above.

Claim 18 recites, The system of claim 17, wherein 
a position of the new transportation service request in the second queue is determined based on the priority.  

	Claim 18 is substantially similar to rejected claim 8 above.

Claim 20 recites, A non-transitory computer-readable medium that stores a set of instructions, when executed by at least one processor of an electronic device, cause the electronic device to perform a method for providing transportation service, the method comprising: 
constructing a first queue of a first plurality of transportation service requests in an area according to an order that the first plurality of transportation service requests are received; 
constructing a second queue of a second plurality of transportation service requests in the area according to respective priorities of the second plurality of transportation service requests; 
receiving, via a communication interface connected to one or more of a cellular communication network, a wireless local area network (WLAN), or a wide area network (WAN), a new transportation service request in the area from a remote passenger terminal; 
determining a first estimated wait time for the new transportation service request to be processed in the first queue and a second estimated wait time for the new transportation service request to be processed in the second queue; -8-Application No.: 15/838,194 Attorney Docket No.: 14198.0035-00000 
transmitting, to the remote passenger terminal, data related to the first queue and the second queue, wherein the data related to the first-2-Application No.: 15/838,194 Attorney Docket No.: 14198.0035-00000queue and the second queue includes the first estimated wait time and the second estimated wait time; 
receiving, via the communication interface from the remote passenger terminal, a selection of one of the first queue and the second queue; and 
placing the new transportation service request in the selected one of the first queue and the second queue. 

	Claim 20 is substantially similar to rejected claim 1 above with exception to the computer components which are taught in Barreto Par. 0074-0076

Claims 5 and 15 is rejected under 35 U.S.C. 103 as being unpatentable over Barreto (US 20150161752 A1) and in view of Novak (US 20160203576 A1) and in further view of Felt (US 20110099040 A1).

Claim 5 recites, The method of claim 2, further comprising modifying the type feature of the new transportation service request to a car-pooling type.  

	While Barreto teaches a vehicle type feature, it does not explicitly teach a car-pooling type.
	Felt, in Par. 0066, teaches the selection of a carpooling type. 
	It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to include carpooling type vehicles as taught by Felt in the system of Barreto and Novak, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 15 recites, The system of claim 12, wherein the at least one processor is further configured to modify the type feature of the new transportation service request to a car-pooling type.  
	
Claim 15 is substantially similar to rejected claim 5 above.

Claims 6 and 16 is rejected under 35 U.S.C. 103 as being unpatentable over Barreto (US 20150161752 A1) and in view of Novak (US 20160203576 A1) and in further view of Scicluna (US 20160247096 A1)

Claim 6 recites, The method of claim 2, further comprising modifying the area feature of the new transportation service request to dispatch service vehicles from outside the area.  

	Barreto, in Par. 0030, teaches an area by which vehicles are dispatched.
	However, it does not teach that the area is modified to dispatch vehicles from outside the area.
	Scicluna, in Par. 0158 teaches allocating vehicles from outside a hot spot area.
	It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the area feature of Barreto to include allocating vehicles from outside a hotspot, as taught by Scicluna, in order to not force vehicles to leave a busy hot spot.  

Claim 16 recites, The system of claim 12, wherein the at least one processor is further configured to modify the area feature of the new transportation service request to dispatch service vehicles from outside the area.  

	Claim 16 is substantially similar to rejected claim 6 above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MANEJWALA whose telephone number is (571)272-8904.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 571-270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ISMAIL A MANEJWALA/Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628